Citation Nr: 1423945	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-48 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, post-traumatic stress disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a video hearing.  A transcript of the proceeding is of record.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied entitlement to service connection for an acquired psychiatric disorder, to include depression; the Veteran did not appeal and the decision became final in November 2008.

2.  Evidence received since the November 2007 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include depression, post-traumatic stress disorder and anxiety disorder, and raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disorder did not have its onset during active service or within one year of separation from service and is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The November 2007 decision of the Board is final; new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, to include depression, post-traumatic stress disorder and anxiety disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in a November 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  The letter also informed him of the information necessary to reopen a claim that was denied in a previous RO decision that became final.

VA also obtained relevant records, to include the Veteran's service treatment records, VA treatment records and personnel records. The Veteran indicated at his April 2014 hearing before the Board that he has not sought private treatment.  

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded an examination in March 2010.  The VA psychologist reviewed the claims file, to include all relevant medical records, and talked with the Veteran for over 2 hours prior to authoring a detailed and comprehensive report and opinion as to the state of the Veteran's mental health and its etiology.  The Board finds that the examination is adequate and provides sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In 2010, following the 2007 Board decision, the Veteran submitted a letter from a private psychologist, Dr. J.A..  The Veteran was referred to this doctor by his attorney for an evaluation of his mental status in order to determine his eligibility for VA benefits.  The letter included a diagnosis of PTSD and explanation of a stressful event that the Veteran experienced while in the military.  The letter is not cumulative or redundant of the evidence of record in November 2007, and raises a reasonable possibility of substantiating the claim by providing a diagnosis of PTSD and raising the possibility that a currently diagnosed psychiatric disability is related to a traumatic event during service.  Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim.  The appeal, to this extent only, is granted.

III.  Entitlement to Service Connection

The Veteran contends that his current psychiatric difficulties stem from an event that happened while he was stationed in Korea in March 1957.  He was the only American in a group of around 20 Korean service workers.  They were unloading logs from a large truck when a board with two nails sticking out of it fell onto the Veteran's left foot.  The nails punctured his skin.  When the board was lifted off his foot blood was coming through the holes in his boot.  The Veteran was the only one who could drive so with his injury, he drove the Koreans and himself down a mountain and to the hospital where he received a tetanus shot and crutches.  The Veteran is service connected for residuals of a left foot injury and it is conceded that this event occurred.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination related to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

In this case, the Veteran's service treatment records are silent for findings of depression, anxiety or any other psychiatric concerns or treatment.  Review of the record indicates that the first mental health treatment sought by the Veteran was in October 2009 when he called to set up an appointment and "talked about being injured in Korea as his index trauma".  He was seen for a psychological evaluation in November 2009 and it was noted that he was "experiencing significant loss with regard to the decline in his health."  He was diagnosed with Adjustment Disorder with Mixed Anxiety and Depressed Mood.  Thereafter, he sought to reopen his claim for service connection.

In January 2010, the Veteran's representative referred him to a psychologist for a mental health status evaluation.  When asked to describe his claim, the Veteran stated: "PTSD, denied for depression, just file for PTSD."  The examiner indicated that in general, the Veteran was "quite vague in giving his history".  The Veteran related numerous surgeries for numerous medical problems since separation from the military.  As to his mental health treatment history, the Veteran reported being hurt in Tennessee in 1988 and being placed on medications afterwards and then going to the VA in November 2009 because he was "so nervous."  He reported having "trouble sleeping, dreams, night sweats."  The examiner asked the Veteran about the event he experienced in Korea.  When asked his immediate reaction to the events, the Veteran stated he knew he was hurt and remembered "a shock."  When asked about delayed reactions, he stated: "I don't know, it hit me when I got to the hospital."  As to his current reaction, he indicated he was "not good about it, that I was the only American soldier up there, they could have at least sent somebody with me."

After being read the DSM-IV criteria for PTSD, the Veteran indicated having intrusive recollections of Korea in dreams and some flashback episodes when he sees thing on TV about the military or cold weather.  He stated he tried to avoid thoughts associated with the event and reported occasional feelings of flat-line emotions and some increased arousal including sleep problems, anger difficulties, problems with concentration, hypervigilance and startle response.  He rated his level of distress as an 8 out of 10 and his impairment in functioning as a 9 out of 10.  As to the Veteran's mental status, the examiner observed that his "self-presentation was vague, distractible, giving incomplete information and requiring a lot of prompting."  The Veteran reported that his mood was "kind of sad, can't get around" and that he experienced depression every day, stating that he "just don't want to do anything, can't, back so bad, can't get out of the tub, it depresses the life out of me, health problems."

The examiner summarized that the Veteran was complaining of cognitive and memory difficulties, as well as depression and PTSD.  He noted that over the past few years, the Veteran had become more paranoid, reclusive and withdrawn.  The examiner concluded: "Apparently, his experience in Korea set off a whole range of emotional difficulties which may be exacerbated by cognitive decline.  In my opinion, that should be further medically investigated."  He diagnosed Depressive Disorder - NOS (With Paranoid Trends), PTSD and Cognitive Disorder - NOS.  He assigned a GAF score of "50, Serious Impairment, Current and Past Year".

The Veteran underwent a VA examination in March 2010.  The examiner reviewed the claims file and met with the Veteran for over 2 hours.  The examiner noted that there was no positive screen for PTSD until late 2009 coincidental with the filing of a claim for service connection.  In addition, there are no positive depression screens in the record until after surgical complications in October 2009.  The records indicate continuous treatment for depression since that time.  The examiner noted that the Veteran was able to provide minimal details regarding his symptoms and that without some prompting, he could not "describe anything pertinent to his mental health apart form a few 'symptoms' he attributed to his military experience, and a good deal of bitterness related to the way he felt he was placed at risk in the army, neglected subsequently by VA, and mis-treated by medical providers with his surgery [in 2009]."  The examiner indicated that the Veteran's "bitterness was the dominant clinical feature."  She stated he would "often return to the theme of PTSD symptoms from the Korean experience, but this remained superficial and un-detailed."  The examiner indicated that the Veteran was "found to be a poor historian, and his self-report was determined to be only minimally useful."  

The Veteran indicated he did not feel like being around people and sometimes cries "out of the blue."  He indicated negative thoughts about himself "because of his inability to do things he used to do."  He also experienced trouble sleeping and occasional night sweats.  He related feeling anxious and nervous and sometimes has nightmares involving being lost in the mountains and regarding his experiences in Korea. 

As to his military experience, the Veteran indicated he was "bewildered" as to what happened.  The examiner acknowledged the Veteran was in "acute pain" at the time and "may have been in 'some shock'".  The Veteran stated he was "ticked off" because he was only American there.  The examiner concluded the incident did not clearly conform to DSM criteria for a traumatic stressor in that neither his life was seriously in danger nor was his injury highly serious.  She stated: "Like many experiences in life, this experience appears to have been upsetting and disturbing and continues to be a 'bad memory'; it does not appear to have been what is technically considered to be a 'traumatic stressor.'" The examiner attempted to allow the Veteran to describe the effects of the problems caused by the injury experienced in Korea.  The examiner re-directed the Veteran's focus several times, but reported that he mainly communicated a bitterness toward the army and VA.  The Veteran seemed "unable to put into words the psychological effects he believes his reported traumatic stressor has caused him" even after an hour of conversation.

The examiner concluded that the Veteran's symptomatology did not meet the criteria for PTSD.  He diagnosed Anxiety Disorder NOS, mild, with episodes of depression and Cognitive Disorder NOS.  He assigned a GAF score of 61-70 indicating "some mild symptoms" or "some difficulty in social or occupational functioning, but generally functioning pretty well."

In this case, there are medical opinions for and against the Veteran's claim that he has PTSD and that his psychiatric disabilities are related to his period of service.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board finds the January 2010 private psychologist's opinion to be competent medical evidence, but considers the March 2010 VA psychologist's opinion more probative.  Dr. J.A.'s opinion was based on the statements of the Veteran without the benefit of a review of the claims file.  In addition, the January 2010 examiner rendered a diagnosis after having read the Veteran the required criteria and prompting him to provide answers.  The examiner's conclusion that the Veteran's experience in Korea had "apparently set off a whole range of emotional difficulties" is not supported by a rationale and there is no direct comment as to whether his currently diagnosed disabilities were related to his period of service, despite many other health problems and the decades between separation from service and first seeking psychiatric treatment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the value of a medical opinion is in its reasoning and a report with only data and conclusions is to be afforded no weight).

In contrast, the March 2010 examiner had the entire record available for review. The examiner noted the lack of mental health treatment or positive screens for PTSD or depression until 5 decades after separation from service and carefully considered whether the event in Korea could be considered a traumatic stressor sufficient to support a diagnosis of PTSD.  He also gave the Veteran every opportunity to communicate his feelings and opinions as to the relationship between his current symptoms and service.  The information given by the Veteran did not support a clinical diagnosis of PTSD and did not support the finding of a link or nexus between the symptoms the Veteran developed so long after service and the in-service event.  Here, the Board finds the examiner's conclusions persuasive because they are supported by the evidence of record.  

The most probative evidence indicates that the Veteran has depression and anxiety but, he does not have PTSD that conforms to the criteria of the DSM-IV.  In addition, the evidence does not demonstratively indicate that his experience in Korea, although frightening and unpleasant, can be linked to the symptoms of depression and nervousness that began so long after separation from service.   In addition, there are other frustrations that arise in the record, to include failing health and a bitterness toward  VA and toward the Army.

Following review of the evidence of record, the Board concludes that an acquired psychiatric disability was not caused by and is not the result of the Veteran's active service and cannot be presumed to be so.  The Veteran does not allege treatment in service and symptoms of depression and anxiety were not noted until 50 years after separation from service.  The long period of time that passed between the Veteran's period of active service and the onset of a psychiatric disability weighs heavily against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service). 

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disorder, to include depression, PTSD and anxiety disorder, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder, to include depression, post-traumatic stress disorder and anxiety disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


